ORDER
By order dated August 19, 1985, Brian C. Southwell was suspended from the practice of law by this court for a period of ninety (90) days.
This suspension from the practice of law provided that he could not be reinstated until he had complied with certain terms of the suspension order. He has now filed with this court an affidavit stating that he has complied with the terms of that order. The Director of the Office of Lawyers Professional Responsibility has likewise filed with this court an affidavit certifying that Brian C. Southwell has complied with the terms of the suspension order with two exceptions.
The court having considered the affidavit of Brian C. Southwell and of the Director,
IT IS NOW ORDERED that Brian C. Southwell is hereby reinstated to the practice of law effective immediately, subject to the following conditions: (1) he shall remain on voluntary restricted status until he has completed the requirements of the Minnesota Continuing Legal Education Board and is transferred by that board to active status and he shall thereafter promptly submit to the Director’s office proof of being reinstated to active status by the CLE Board; and (2) he shall be placed on supervised probation for a period of two years from the date of this order. The terms of the probation shall be those described in this court’s order dated August 19, 1985.